DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/010,793 filed on 12/23/2020.  Claims 1, 3-4, and 6-16 are pending in the case.  Claim 14 has been amended. Claim 16 has been added. Claims 1, 12 and 13 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14, the claim limitation is amended as “determine the continuance of the handwriting operation irrespective of whether the object is in contact with the input surface, as long as the presence of the object within the operation space is determined, and determine the character input by the handwriting operation …”, however, considering the parent claim 1 recites “a handwriting operation that moves an object on an input surface with the 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bernstein et al. (US Patent Application Publication US 20160364027 A1), referred to as Bernstein herein.
Jiang et al., Chinese Patent Application Publication CN105893338A filed on 12/18/2015, referred to as Jiang herein.
Dolfing et al. (US Patent Application Publication US 20140363074 A1), referred to as Dolfing herein.
Su et al. (US Patent Application Publication US 20160232146 A1), referred to as Su herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Jiang.
Regarding independent claim 1, Bernstein discloses “A handwriting input device (Bernstein, at ¶ [0205], a portable multifunction device.) which, in response to a handwriting operation that moves an object on an input surface with the object contacting the input surface (Examiner notes that overall description within the claim set indicates definition of “handwriting operation” does not limit to input operation to draw input by the object, but it directs handwriting state, because the handwriting operation continues without contact position of the object on the input surface. id. at ¶ [0205], one or more fingers or one or more styluses making a gesture on the graphics within user interface displayed on a touch screen, and writing down notes and reminders using the stylus to touch-sensitive display of the device is described at ¶ [0481].), inputs information corresponding to a path of a contact position of the object on the input surface (id. at ¶ [0372], using stylus, a user can draw a mark, which is a brushstroke on the touch-sensitive display, as the stylus is moved across the , the handwriting input device comprising: 
a sensor part configured to detect the contact position of the object on the input surface and a presence or absence of the object within a predetermined operation space adjacent to the input surface (Examiner notes that “a predetermined operation space adjacent to the input surface” directs “a predetermined distance Lh from the input surface” as recited at page 11 line 32 to page 12, line 5 of the original specification. At ¶ [0335] of Bernstein, similar predetermined distance found as recited “ceasing to display the indication on the touch-sensitive display when the stylus is more than a predefined distance away from the surface of the touch-sensitive display.” id. at ¶ [0121], Bernstein’s touch-sensitive display system detect contact and any movement or breaking thereof using any of a plurality of touch sensing technologies now known or later developed, including but not limited to capacitive, resistive, infrared, and surface acoustic wave technologies, as well as other proximity sensor arrays or other elements for determining one or more points of contact with touch-sensitive display system, further including projected mutual capacitance sensing technology is used, such as that found in the iPhone®, iPod Touch®, and iPad® from Apple Inc. of Cupertino, Calif.); and 
a processing circuit (id. at ¶ [0006], discloses one or more processors.) configured to 
determine a start and an end of the handwriting operation based on a detection result of the sensor part (id. at ¶ [0032], Bernstein’s handwriting input device detects an initial contact by the stylus on the touch-sensitive display at a , 
generate stroke information corresponding to the path of the contact position detected by the sensor part during the handwriting operation whose start is determined (Bernstein, at ¶ [0337], discloses that as the stylus is moved across the surface of the touch-sensitive display, a mark is created (e.g., by propagating the size/shape/color of the indication along the path of the stylus).), 
recognize a character expressed by the path of the contact position, based on the stroke information, determine a character input by the handwriting operation, based on a result of recognizing the character expressed by the path of the contact position based on the stroke information generated during the handwriting operation (id. at ¶ [0584], When hand-drawn input (e.g., as indicated by graphic 2938) is received as depicted in FIG. 29D, device 100 determines that the hand-drawn input includes hand-written characters (e.g., the characters of the words “Book Club”). In accordance with a determination that the hand-drawn input includes hand-written characters, the device recognizes the hand-written characters in the hand-drawn input, the device performs optical character recognition (OCR) on hand-drawn input.), in response to determining the end of the handwriting operation (id. at ¶ [0487], drawing a mark is completed by lifting off of the stylus.),
determine a continuance of the handwriting operation in response to detecting the presence of the object within the operation space by the sensor part after determining the start of the handwriting operation (Examiner notes that definition of the handwriting operation is not clear within the claim set, lines 2-3 recites id. at ¶ [0237], an indication shows where the stylus will touch (or mark) the touch-sensitive display before the stylus touches the touch-sensitive display, and the indication is a portion of a mark that is being drawn on the touch-sensitive display, which means the indication is essential to draw the mark. And Bernstein further discloses determining start of the handwriting operation as detecting a first input from the stylus, wherein the detecting the first input includes detecting an initial contact by the stylus on the touch-sensitive surface unit, then generate a mark in the electronic document with the selected virtual drawing implement (e.g., with the generating unit 2818) in response to detecting the first input from the stylus as described at ¶ [0561].), and determine the end of the handwriting operation … by the sensor part after determining the start of the handwriting operation (id. at ¶ [0133], discloses Contact/motion module performing various operations related to detection of contact (e.g., by a finger or by a stylus), such as determining if contact has occurred (e.g., detecting a finger-down event), determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events), and determining if the contact has ceased (e.g., detecting a finger-up event or a break in contact) including liftoff of the stylus from the touch-sensitive surface, then ceases to generate the mark in the electronic document as id. at ¶ [0335]), and the indication is a portion of a mark (id. at ¶ [0237]). However, Bernstein does not explicitly teach detecting the presence of the object “in response to detecting the absence of the object within the operation space “.
Jiang is in the same field of input processing of handwriting equipment (Jiang, at ¶ [0002]) that the user can write formulas on the touch screen of the electronic device with a stylus (id. at ¶ [0087]), then the formula recognition process can be triggered in a variety of ways including the stylus is more than a certain distance away from the writing screen (id. at ¶ [0094]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein’s handwriting input device with the user write formulas on the touch screen of the electronic device with a stylus, then formula recognition process can be triggered in various ways including the stylus is more than a certain distance away from the writing screen as taught by Jiang because it provides a natural and efficient formula input method, and input speed of user formulas are greatly improved (Jiang, at ¶ [0053]).
Independent claim 12 is directed towards an information input method equivalent to a handwriting input device found in claim 1, and is therefore similarly rejected.
Independent claim 13 is directed towards a non-transitory computer-readable recording medium equivalent to a handwriting input device found in claim 1, and is therefore similarly rejected.
claim 3, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “ “wherein the sensor part is further configured to output a detection signal corresponding to a distance between the object and the input surface, and the processing circuit is further configured to determine the end of the handwriting operation in response to the distance indicated by the detection signal output by the sensor part exceeding a predetermined distance after determining the start of the handwriting operation (Bernstein, at ¶ [0314], the device detects movement of the stylus (e.g., a tip of the stylus) away from the surface of the touch-sensitive display, the device includes sensor units to detect a change in the distance of the stylus relative to the touch-sensitive display unit as described at ¶¶ [0321]-[0322], and the device detects an end of the first drawing input and, in response to detecting the end of the first drawing input, ceases to generate the mark in the electronic document as described at ¶ [0555], while ceasing to display the indication on the touch-sensitive display when the stylus is more than a predefined distance away from the surface of the touch-sensitive display, as described at ¶ [0291], and as depicted at FIG. 7H.)”
Regarding claim 9, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “wherein the processing circuit is further configured to determine the end of the handwriting operation in response to detecting the absence of the object within the operation space continuously for a predetermined time or more by the sensor part after determining the start of the handwriting operation (Bernstein, at ¶ [0588], discloses after a predetermined time 
Regarding claim 11, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “wherein the sensor part includes a plurality of sensor elements provided at multiple locations at the input surface, the plurality of sensor elements each being configured to detect a change in capacitance commensurate with a distance to the object (Bernstein, at ¶ [0321], discloses sensor units to detect a positional state of the stylus corresponds to a distance of the stylus relative to the touch-sensitive display unit, also the touch-sensitive display system uses projected mutual capacitance sensing technology as found in the iPhone®, iPod Touch®, and iPad® from Apple Inc. of Cupertino, Calif.).”
Regarding claim 14, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “wherein the processing circuit is further configured to 
determine whether the object is in contact with the input surface by comparing a degree of proximity of the object to the input surface with a first threshold, based on the detection result of the sensor part, after determining the start of the handwriting operation (Bernstein, at ¶ [0133], performing various operations related to detection of contact (e.g., by a finger or by a stylus), such as determining if contact has occurred (e.g., detecting a finger-down event), while the first threshold is zero, which is a finger or a stylus is contact with the surface of the touch-sensitive devices.), 
determine the presence or absence of the object within the operation space by comparing the degree of proximity with a second threshold in response to determining that the object is not in contact with the input surface (id. at ¶ [0133], determining if the contact has ceased (e.g., detecting a finger-up event or a break in contact).), 
determine the continuance of the handwriting operation irrespective of whether the object is in contact with the input surface, as long as the presence of the object within the operation space is determined (id. at ¶ [0133], determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events).) … .”
However, Bernstein does not explicitly teach “, and determine the character input by the handwriting operation in response to determining that the object has moved out of the operation space from within the operation space “ which means when the stylus is more than a predefined distance away, determine the end of the hand-drawn input and start recognizing character from the handwriting.
Jiang is in the same field of input processing of handwriting equipment (Jiang, at ¶ [0002]) that the user can write formulas on the touch screen of the electronic device with a stylus (id. at ¶ [0087]), then the formula recognition process can be triggered in a variety of ways including the stylus is more than a certain distance away from the writing screen, and in response to any of the above triggering methods, the recognition of the formula input by the user may be performed to obtain the character string representation corresponding to the formula (id. at ¶ [0094]).

Regarding claim 15, Bernstein in view of Jiang teaches all the limitation of independent claim 1 and its dependent claim 14. Bernstein further teaches “wherein the degree of proximity includes a distance between the object and the input surface (Examiner notes that closest description in the specification found at page 11, lines 1-8, the distance between the object and the input surface is zero. Bernstein, at ¶ [0293], discloses when stylus is in physical contact with touch screen, then a mark start drawn. ).”
Regarding claim 16, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “wherein a predetermined area for the handwriting operation is set on the input surface (Bernstein, at ¶ [0426] and at FIG. 16G, depicts a drawing canvas, which is equivalent to the predetermined area, to provide more input area to draw a stylus and/or finger.), the operation space is a space within a predetermined distance from the predetermined area (id. at ¶ [0291], when the tip of stylus is within the threshold distance, as depicted at FIG. 7B, the indication is displayed, but when the stylus is more than a predefined distance away from the surface of the touch-sensitive display, it ceases to display the indication.),” and the processing circuit is configured to determine the end of the handwriting operation in response to determining that the object is outside the predetermined area, even when a distance between the input surface and the object is less than or equal to the predetermined distance.” 
Even though Bernstein does not describe making a drawing by the stylus is ceased in the outside of the drawing canvas, it would have been obvious to one of ordinary skill in the art at the filing date of this application that detecting drawing input on the digital image in an input area or a drawing canvas by a stylus (id. at ¶¶ [0432] and [0459]), an input area comprises a drawing canvas), then draw with the first color on the digital image in accordance with the drawing input the drawing canvas is configured to accept free form input from the stylus (id. at ¶ [0445]), and does not detecting drawing input outside of the input area or the drawing canvas by the stylus as taught by Bernstein. The purpose of doing so would have been to create an instant message with a drawing (Bernstein, at ¶ [0445]). 

Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Jiang as applied to claim 1 above, and further in view of Dolfing.
Regarding claim 6, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “further comprising: 
a display part (Bernstein, at ¶ [0107], discloses an electronic device that includes a display.); and wherein the sensor part is further configured to detect a proximate position of the object on the input surface with the object being separated from the input surface (Bernstein, at ¶ [0120], discloses touch-sensitive display system has sensor or set of sensors that accepts input from the user, and further at ¶ [0288], discloses a proximate position equivalent, x,y coordinate of a projection of a tip of stylus when changing distance of the stylus relative to the touch-sensitive display as depicted at FIG. 7B.),” However, Bernstein does not explicitly teach “wherein the processing circuit is further configured to display, in the display part, a plurality of possible input characters recognized by the processing circuit based on the stroke information generated during the handwriting operation, in response to determining the continuance of the handwriting operation,
and wherein the processing circuit is further configured to determine the character input by the handwriting operation from among the plurality of possible input characters displayed in the display part, based on a direction in which the proximate position travels when the object moves outside the operation space.”
Dolfing is in the same field of providing handwriting input functionality on a user device (Dolfing, at Abstract) that the handwriting recognition model generates a candidate lattice, which expanded into one or more candidate arcs (e.g., arcs each corresponding to a respective output character), pass the candidate lattice to the result generation module (id. at ¶¶ [0141] and [0142]), and the result generation module sends the top-ranked character sequences as ranked recognition results, then I/O interface module displays multiple recognition results for the user, and allows the user to select a recognition result to enter as a text input (id. at ¶ [0145]) as depicted at FIG. 11B, and 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein in view of Jiang’s handwriting input device including a display and set of sensors with recognizing candidate arcs which each corresponding arc to a respective output character and pass the candidate lattice to the result generation module and allows the user to select a recognition result among displayed multiple recognition results as taught by Dolfing because effective automatic entry of a top-ranked result can improve the efficiency of the input interface and provide a better user experience (Dolfing, at ¶ [0145]).
Regarding claim 7, Bernstein in view of Jiang teaches all the limitation of independent claim 1 and its dependent claims 2 and 6. However, Bernstein does not explicitly teach “wherein the processing circuit is further configured to, in response to determining the continuance of the handwriting operation, display the path of the contact position corresponding to the stroke information in a handwriting operation display area of the display part, and display the plurality of possible input characters recognized by the processing circuit in a plurality of possible input display areas around the handwriting operation display area.”
Dolfing is in the same field of providing handwriting input functionality on a user device (Dolfing, at Abstract) that render additional strokes in the handwriting input area and display the a number of recognition results in the candidate display area (numeral 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein in view of Jiang’s handwriting input device including a display and set of sensors with display additional strokes in the handwriting input area and display the a number of recognition results in the candidate display area as taught by Dolfing because it would allow the user to ability to quickly find the desired candidate character for text input (Dolfing, at ¶ [0216]).
Regarding claim 8, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “further comprising: 
a display part (Bernstein, at ¶ [0107], discloses an electronic device that includes a display.); wherein the sensor part is configured to detect a proximate position of the object on the input surface with the object being separated from the input surface (Bernstein, at ¶ [0120], discloses touch-sensitive display system has sensor or set of sensors that accepts input from the user, and further at ¶ [0288], discloses a proximate position equivalent, x,y coordinate of a projection of a tip of stylus when changing distance of the stylus relative to the touch-sensitive display as depicted at FIG. 7B.),” However, Bernstein does not explicitly teach “wherein the processing circuit is further configured to display, in the display part, a plurality of possible input characters recognized by the processing circuit based on the stroke information generated during the handwriting operation, in response to determining the continuance of the handwriting operation,
wherein the processing circuit is further is configured to, in response to detecting the presence of the object within the operation space by the sensor part, select one possible input character from among the plurality of possible input characters displayed in the display part, based on a pattern of a travel of the proximate position,
wherein the processing circuit is further configured to, in response to selecting the one possible input character, perform highlighting in the display part to indicate that the one possible input character is being selected, and
wherein the processing circuit is further configured to, in response to determining the end of the handwriting operation with the one possible input character being selected, determine the one possible input character as the character input by the handwriting operation.” Examiner notes that “a pattern of a travel of the proximate position” is broad terminology and has not clearly defined in the claim, therefore interpretation would be required. 
Dolfing is in the same field of providing handwriting input functionality on a user device (Dolfing, at Abstract) that the handwriting recognition model generates a candidate lattice, which expanded into one or more candidate arcs (e.g., arcs each corresponding to a respective output character), pass the candidate lattice to the result generation module (id. at ¶¶ [0141] and [0142]), the result generation module sends the top-ranked character sequences as ranked recognition results, then I/O interface module displays multiple recognition results for the user, and allows the user to select a recognition result to enter as a text input (id. at ¶ [0145]) as depicted at FIG. 11B, and user select a character among candidate characters based on a direction and a id. at ¶ [0212]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein in view of Jiang’s handwriting input device including a display and set of sensors with display additional strokes in the handwriting input area and display the a number of recognition results in the candidate display area, performing highlighting in the text input area within a box to indicate it is the top-ranked candidate result, and user confirm the top-ranked candidate is the intended input with a simple confirmation input as taught by Dolfing because effective automatic entry of a top-ranked result can improve the efficiency of the input interface and provide a better user experience (Dolfing, at ¶ [0145]).
Regarding claim 10, Bernstein in view of Jiang teaches all the limitation of independent claim 1. Bernstein further teaches “further comprising: a display part, wherein the processing circuit is further configured to generate stroke information corresponding to the path of the contact position detected by the sensor part during the handwriting operation whose start is determined (Bernstein, at ¶ [0337], discloses that as the stylus is moved across the surface of the touch-sensitive display, a mark is created (e.g., by propagating the size/shape/color of the indication along the path of the stylus).) to display the path of the contact position corresponding to the stroke information in the display part in response to determining the continuance of the handwriting operation by the determining part (id. at ¶ [0380] and as depicted at FIG. 13M, displaying a plurality of stroke of mark in the touch screen as the continuance of a calligraphy brush for Chinese calligraphy.),” However, Bernstein in view of Jiang does not explicitly teach “and to erase the path of the contact position displayed in the display part in response to determining the end of the handwriting operation.”
Dolfing is in the same field of providing handwriting input functionality on a user device (Dolfing, at Abstract) that because selected character is entered to the text input area, clearing of the handwriting input in the handwriting input area as described at ¶ [0226], and as depicted at FIG. 11K.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein’s handwriting input device including a display, a stroke information generating part and a display control part with clearing of the handwriting input in the handwriting input area as taught by Dolfing because the candidate display area and the handwriting input area would be ready to display subsequent user input (Dolfing, at ¶ [0263]).




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Jiang as applied to claim 1 above, and further in view of Su.

Regarding claim 4, Bernstein in view of Jiang teaches all the limitation of independent claim 1 and its dependent claim 2. Bernstein further teaches “wherein the sensor part is configured to detect a proximate position of the object on the input surface with the object being separated from the input surface (Bernstein, at ¶ [0120], discloses touch-sensitive display system has sensor or set of sensors that the determining part is configured to determine the end of the handwriting operation in response to detecting the proximate position being outside a predetermined operation area on the input surface by the sensor part after determining the start of the handwriting operation.”
Su is in the same field of a digital ink system (Su, at Abstract) that an object is touching locations outside of the particular area, the movement of the object is not treated as a digital ink user input. (id. at ¶ [0052]) by a user input module (id. at ¶ [0022]) after a digital ink user input begins within the particular area (id. at ¶ [0051]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bernstein in view of Jiang’s handwriting input device with not displaying the user input extends beyond the boundaries of the particular area in response to detecting the object goes out of the particular area on the writing surface as taught by Su because it could prevent the digital ink from occupying the entire particular area (Su, at ¶ [0054]).

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.   Regarding claim 1, applicants argue that

    PNG
    media_image1.png
    805
    712
    media_image1.png
    Greyscale

(Remarks, pages 9-10). Examiner respectfully disagrees. The meets and bounds of “handwriting operation” has not been clearly described in the current claim set as rejected above, therefore, applicant’s assertion recites “the duration of the handwriting operation coincides with the period of character recognition through the “stroke 

    PNG
    media_image2.png
    670
    690
    media_image2.png
    Greyscale

(Remarks, at page 10). Examiner also disagrees. “determine a continuance …” has been rejected by Bernstein, at ¶ [0237], not by ¶ [0584]. Since the examiner carefully explained how Bernstein describes subject matter recited in the claim limitation as 
    PNG
    media_image3.png
    541
    691
    media_image3.png
    Greyscale

(Remarks, at pages 10-11). The examiner respectfully disagrees. As rejected above, the duration of a handwriting operation is not claimed and not clearly defined in the claim set, therefore, applicant’s argument is not persuasive. Further, applicant argues that 

    PNG
    media_image4.png
    294
    700
    media_image4.png
    Greyscale

(Remarks, page 11). The examiner disagrees. The last step of the claim 1 recites “determine the end of the handwriting operation in response to detecting the absence of the object within the operation space by the sensor part” and the instant specification consistently describing determining the absence of the object as comparing the degree of proximity of a finger with a predetermined threshold as recited “the determining part 23 compares the degree of proximity of a finger calculated based on the detection signals of the sensor part 10 in the coordinates and proximity degree calculating part 22 with a predetermined threshold for distance determination, and determines whether the finger is within a predetermined distance Lh” (Original specification, at page 11, lines 24-30). Bernstein detects the indication within a predefined distance (Bernstein, at ¶ [0291]), substantially similar to the detecting the finger within the predetermined distance. Therefore, Bernstein sufficiently discloses the argued portion of the limitation. 
    PNG
    media_image5.png
    271
    677
    media_image5.png
    Greyscale

(Remarks, page 11). Examiner respectfully disagrees. Jiang’s teaching of the “within the operation space” is sufficient because the formula recognition is triggered by “the stylus is more than a certain distance away from the writing screen” (Jiang, at ¶ [0094]) is equivalent to the “absence of the object within the operation space” as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEUNG W. JUNG

Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144